United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Kinston, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0319
Issued: October 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 26, 2018 appellant filed a timely appeal from a September 5, 2018 merit
decision and October 26 and November 2, 2018 nonmerit decisions of the Office of Workers’
Compensation Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
this case.3

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated April 16, 2020,
the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately be
addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-0319 (issued
April 16, 2020).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 2, 2018 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that he
sustained renal failure and post-traumatic stress disorder (PTSD) as a consequence of his accepted
bilateral upper extremity conditions; and (2) whether OWCP properly denied appellant’s
October 2, 2018 requests for reconsideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
This case has been previously before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 15, 2012 appellant, then a 30-year-old food inspector, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome, bilateral
cubital tunnel syndrome, and a right trigger thumb while inspecting poultry in the performance of
duty. OWCP accepted the claim for bilateral carpal tunnel syndrome. It subsequently expanded
acceptance of the claim to include the additional conditions of bilateral cubital tunnel syndrome
and right trigger finger.5
On April 19, 2015 appellant filed an occupational disease claim (Form CA-2) alleging that,
on or before June 27, 2014, he sustained renal failure and PTSD as a consequence of the accepted
bilateral upper extremity conditions. He contended that medications he took for his accepted
conditions had worsened his preexisting kidney condition.
Following initial development of the claim, by decision dated November 3, 2015, OWCP
denied appellant’s claim for consequential PTSD and renal failure finding that the medical
evidence of record did not contain sufficient medical rationale to establish causal relationship
between those conditions and the accepted employment injury.
On October 24, 2016 appellant requested reconsideration. He submitted reports dated from
February 4, 2015 to November 18, 2016 by Dr. Graham V. Bynum, an attending Board-certified
internist specializing in nephrology. Dr. Bynum opined that appellant’s long-term use of
nonsteroidal anti-inflammatory drugs (NSAIDs) to treat accepted carpal tunnel syndrome could
accelerate the progression of appellant’s underlying chronic kidney disease and cause interstitial
nephritis.

4

Docket No. 17-1084 (issued April 2, 2018).

5

Appellant underwent the following OWCP-authorized procedures: right carpal tunnel release on January 31,
2013; left carpal tunnel release and left ulnar nerve transposition on April 18, 2013; right carpal tunnel release, right
ulnar nerve artery repair, and right ulnar nerve release at the wrist on May 22, 2014; right anterior ulnar nerve
transposition at the elbow on July 16, 2015; right ulnar nerve neurolysis at the elbow and releases of the right middle,
ring, and little fingers on July 13, 2017; and left carpal tunnel release and revision of left ulnar nerve decompression
at the wrist on November 16, 2017. OWCP granted his schedule award compensation totaling 10 percent permanent
impairment of the right upper extremity and 20 percent permanent impairment of the left upper extremity.

2

By decision dated December 2, 2016, OWCP denied modification.
appealed to the Board.6

Appellant then

By decision issued April 2, 2018,7 the Board affirmed OWCP’s December 2, 2016 decision
finding that appellant had not established that he sustained renal failure and PTSD consequential
to his accepted bilateral upper extremity conditions. The Board explained that the medical
evidence of record was insufficient to establish a causal relationship between the use of NSAID
medication for his accepted carpal tunnel syndrome and the development of renal failure. The
Board noted that appellant had not submitted medical evidence addressing the additional claimed
condition of PTSD.
On April 11, 2018 appellant requested reconsideration of the April 2, 2018 decision,
contending that NSAID use following eight authorized upper extremity surgeries had caused renal
failure. He submitted a February 15, 2018 report by Dr. Harrison G. Tuttle, a Board-certified
orthopedic surgeon, who recommended additional evaluation of appellant’s right shoulder. In a
May 17, 2018 reports, Dr. Semaan El-Khoury, an internist, opined that appellant’s end-stage renal
disease was “multifactorial and in part can be related to the use of NSAID over the years for
[appellant’s] pain.” He found appellant permanently and totally disabled from work. Appellant
also provided a report by Margaret Ann Dillon, a nurse practitioner.
By decision dated June 26, 2018, OWCP denied modification of its prior decision finding
that the reports of Dr. El-Khoury and Ms. Dillon were insufficient to establish causal relationship
between the claimed conditions of renal failure and PTSD to the accepted bilateral upper extremity
conditions, “including the NSAIDs taken during treatment of the accepted conditions.”8
On July 2, 2018 appellant requested reconsideration of the June 26, 2018 decision. In an
August 22, 2018 statement, he noted that his physicians had opined that the NSAIDs he had taken
to treat the accepted upper extremity conditions had caused kidney failure. Appellant submitted
additional evidence.
In a July 10, 2018 report, Dr. Bruce D. Wilhelmsen, a Board-certified orthopedic surgeon,
noted that appellant had a dialysis port in his left upper extremity. He obtained x-rays showing a
normal right shoulder. In reports dated August 7 and 8, 2018, Dr. Lawrence N. Larabee, Jr., an
attending Board-certified orthopedic surgeon, diagnosed right ulnar neuropathy at the elbow, right
6
During the pendency of the prior appeal, appellant claimed a consequential right shoulder condition, denied by
OWCP in decisions dated August 8, 2016 and January 5, 2017. By decision dated February 23, 2017, OWCP denied
his schedule award claim for additional upper extremity permanent impairment, and subsequently denied
reconsideration by decision dated April 13, 2017. On March 14, 2018 appellant requested reconsideration of OWCP’s
January 5, 2017 decision. By decision dated June 8, 2018, OWCP denied reconsideration as the request was untimely
filed and failed to demonstrate clear evidence of error.
7

Supra note 4.

8

OWCP actually referred to the Board’s April 2, 2018 decision. However, it has no jurisdiction to review a Board
decision. The decisions and orders of the Board are final as to the subject matter appealed and such decisions and
orders are not subject to review, except by the Board. See 20 C.F.R. § 501.6(d). Appellant had 30 days from the date
of the Board’s April 2, 2018 decision to file a petition for reconsideration with this Board of its decision. Id. at § 501.7.
See also C.M., Docket No. 19-1211 (issued August 5, 2020). Therefore, the reconsideration shall be considered to be
from OWCP’s December 2, 2016 merit decision.

3

scapular winging, and right shoulder impingement. Appellant also provided a December 8, 2016
electrodiagnostic study and a July 31, 2018 report by Penny Brown, a nurse practitioner
By decision dated August 29, 2018, OWCP granted appellant a schedule award for an
additional 9 percent permanent impairment of the right upper extremity in addition to the 10
percent previously paid,9 for a total of 19 percent.
By decision dated September 5, 2018, OWCP denied modification of it June 26, 2018
decision.
On October 2, 2018 appellant requested reconsideration of the September 5, 2018 decision.
On that same date he also requested reconsideration from the August 29, 2018 decision that
granted a schedule award. In support thereof, appellant submitted a March 6, 2018 report by
Ms. Dillon, a nurse practitioner, and a September 5, 2018 report by Ms. Brown. He also provided
copies of reports previously of record.
By decision dated October 26, 2018, OWCP denied appellant’s October 2, 2018 request
for reconsideration of the August 29, 2018 merit decision pursuant to 5 U.S.C. § 8128(a).
Appellant submitted a Social Security Administration (SSA) benefits statement dated
October 27, 2018.
By decision dated November 2, 2018, OWCP denied appellant’s request for
reconsideration of the September 5, 2018 merit decision pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The claimant bears the burden of proof to establish a claim for a consequential injury.10 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.11
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.12 Neither the mere fact that a disease or condition
9

See supra note 4. On June 27, 2018 OWCP obtained a second opinion regarding the appropriate percentage of
bilateral upper extremity impairment from Dr. Arthur W. Wardell, a Board-certified orthopedic surgeon, who found
20 percent permanent impairment of the right upper extremity and 18 percent permanent impairment of the left upper
extremity. In a July 12, 2018 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as a DMA,
reviewed Dr. Wardell’s report and found 19 percent permanent impairment of the right upper extremity and 14 percent
permanent impairment of the left upper extremity.
10
V.K., Docket No. 19-0422 (issued June 10, 2020); A.H., Docket No. 18-1632 (issued June 1, 2020); I.S., Docket
No. 19-1461 (issued April 30, 2020).
11

K.W., Docket No. 18-0991 (issued December 11, 2018).

12

G.R., Docket No. 18-0735 (issued November 15, 2018).

4

manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.13
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The basic rule is that,
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.14
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that he sustained
renal failure and PTSD as a consequence of his accepted bilateral upper extremity conditions.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s December 2, 2016 merit decision. The Board
considered evidence in its April 2, 2018 decision and found that it was insufficient to establish that
he sustained renal failure and PTSD as a consequence of accepted upper extremity conditions.
Findings made in prior Board decisions are res judicata absent any further review by OWCP under
section 8128 of FECA.15
In support of his claim appellant provided a May 17, 2018 report by Dr. El-Khoury,
opining that appellant’s end-stage renal disease was possibly related, in part, to NSAID use over a
period of years. While Dr. El-Khoury provided an affirmative opinion that supported causal
relationship, he did not offer a rationalized medical explanation to support his opinion. Medical
evidence that provides a conclusion, but does not offer a rationalized medical explanation
regarding the cause of an employee’s condition, is of limited probative value on the issue of causal
relationship.16 Thus, Dr. El-Khoury’s opinion is insufficient to meet appellant’s burden of proof.
Appellant also submitted reports from Dr. Tuttle, Dr. Larabee, and Dr. Wilhelmsen
addressing right upper extremity conditions. As this evidence does not address the claimed
conditions of PTSD and renal failure, they are of no probative value in establishing causal
relationship as to those conditions. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.17 These reports, therefore, are insufficient to establish appellant’s claim.

13

Id.

14

K.S., Docket No. 17-1583 (issued May 10, 2018).

15

A.H., supra note 10; I.S., supra note 10.

16

A.H., supra note 10.

17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

The Board finds, additionally, that, as appellant submitted no medical evidence regarding
PTSD, he has thus failed to meet his burden of proof to establish this condition.18
Appellant also submitted reports by Ms. Brown and Ms. Dillon, nurse practitioners. As
nurse practitioners are not considered physicians as defined under FECA, their medical findings
and opinions are insufficient to establish entitlement to compensation benefits.19
Appellant also submitted a December 8, 2016 electrodiagnostic study. The Board has held,
however, that diagnostic reports, standing alone, lack probative value on the issue of causal
relationship as they do not address whether the employment injury caused any of the diagnosed
conditions.20
On appeal, appellant asserts that the medical evidence of record was sufficient to meet his
burden of proof to establish consequential renal failure and PTSD. As explained above, he
submitted no medical evidence regarding PTSD, and insufficient medical opinion evidence to
establish the causal relationship asserted between NSAID use and renal failure. As such, appellant
has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.21
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.22

18

Id.

19

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See id. at § 8101(2); 20 C.F.R. § 10.5(t); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013); M.J., Docket No. 19-1287 (issued January 13, 2020); P.H., Docket No. 19-0119
(issued July 5, 2019); T.K., Docket No. 19-0055 (issued May 2, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11
(2006) (lay individuals such as nurses, physician assistants, and physical therapists are not competent to render a
medical opinion under FECA). See W.Z., Docket No. 20-0191 (issued July 31, 2020) (a nurse practitioner is not
considered a physician under FECA).
20

M.C., Docket No. 19-1074 (issued June 12, 2020); N.B., Docket No. 19-0221 (issued July 15, 2019).

21

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

22

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).

6

A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.23 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.24 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.25
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
On October 2, 2018 appellant requested reconsideration of OWCP’s August 29, 2018
schedule award determination and September 5, 2018 decision denying expansion of the claim.
He has not contended that OWCP erroneously applied or interpreted a specific point of law, nor
has he advanced a new and relevant legal argument not previously considered. Thus, appellant is
not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).
In support of his reconsideration requests appellant provided additional evidence including
reports by Ms. Brown and Ms. Dillon, nurse practitioners, and copies of reports previously of
record. The nurse practitioner reports are not relevant to the issue of his claim for consequential
PTSD and renal failure as they are not medical evidence.26 In support of reconsideration of the
September 5, 2018 decision, appellant also submitted an SSA benefits statement. The SSA
benefits statement is irrelevant to the issue of causal relationship of the consequential conditions
as it does not address the etiology of those conditions. The Board notes that the submission of
evidence that does not address the particular issue involved does not constitute a basis for
reopening a case.27
Appellant also submitted copies of evidence previously of record. The Board has held that
the submission of evidence or argument which repeats or duplicates evidence or argument already
in the case record does not constitute a basis for reopening a case.28 As appellant failed to provide
relevant and pertinent new evidence related to the underlying issue of expansion, he was not
entitled to a merit review based on the third requirement under 20 C.F.R. § 10.606(b)(3).
23

Id. at § 10.607(a). The one-year period begins on the next day after the date of the originally contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
24

Id. at § 10.608(a); see also J.T., Docket No. 19-1829 (issued August 21, 2020); M.S., 59 ECAB 231 (2007).

25

Id. at § 10.608(b); L.C., Docket No. 18-0787 (issued September 26, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
26

See supra note 19.

27

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECB 140 (2000); L.C., supra note 25.

28

L.C., Docket No. 19-0503 (issued February 7, 2020); J.B., Docket No. 18-1531 (issued April 11, 2019); see L.R.,
Docket No. 18-0400 (issued August 24, 2018); Candace A. Karkoff, 56 ECAB 622 (2005).

7

The Board accordingly finds that OWCP properly determined that appellant was not
entitled to further review of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.29
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
renal failure and PTSD as a consequence of his accepted bilateral upper extremity conditions. The
Board further finds that OWCP properly denied his requests for reconsideration of the merits of
his claim pursuant to 5 U.S.C. § 8128(a).

29
L.C., supra note 25 A.F., Docket No. 18-1154 (issued January 17, 2019); see A.R., Docket No. 16-1416 (issued
April 10, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016); A.K., Docket No. 09-2032 (issued August 3, 2010);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

8

ORDER
IT IS HEREBY ORDERED THAT the November 2, October 26 and September 5, 2018,
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

